Exhibit 10.2(e)

 

THIRD AMENDMENT TO OFFICE LEASE

This THIRD AMENDMENT TO OFFICE LEASE ("Third Amendment") is made and entered
into as of December 20, 2019, by and between HCP LIFE SCIENCE REIT, INC., a
Maryland corporation ("Landlord"), and AIMMUNE THERAPEUTICS, INC., a Delaware
corporation ("Tenant").

r e c i t a l s :

A.Landlord (as successor-in-interest to Diamond Marina LLC and Diamond Marina II
LLC) and Tenant (formerly known as Allergen Research Corporation, Inc.) are
parties to the Office Lease dated February 23, 2015 (the "Original Lease"), as
amended by that certain First Amendment to Lease dated August 26, 2015 (the
"First Amendment") and that certain Second Amendment to Lease dated June 27,
2017 (the "Second Amendment"), whereby Tenant leases approximately 52,861
rentable square feet ("Existing Premises") on the second (2nd) and third (3rd)
floors of that certain office building located at 8000 Marina Boulevard,
Brisbane, California ("Building").  The Original Lease, First Amendment and
Second Amendment are, collectively, the "Lease."

B.Tenant desires to expand the Existing Premises to include that certain space
consisting of approximately 4,500 rentable square feet of space commonly known
as Suite 100 and located on the first (1st) floor of the Building (the
"Expansion Premises"), as delineated on Exhibit A attached hereto and made a
part hereof, and to make other modifications to the Lease, and in connection
therewith, Landlord and Tenant desire to amend the Lease as hereinafter
provided.

a g r e e m e n t :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Capitalized Terms.  All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Third Amendment.

 

 

--------------------------------------------------------------------------------

 

2.Modification of Premises.  Effective as of the date (the "Expansion
Commencement Date") which is the later to occur of (i) March 1, 2020, or (ii)
the date upon which the Expansion Premises are "Ready for Occupancy," as that
term is defined in the Tenant Work Letter attached hereto as Exhibit B (the
"Tenant Work Letter"), Tenant shall lease from Landlord and Landlord shall lease
to Tenant the Expansion Premises.  Consequently, effective upon the Expansion
Commencement Date, the Existing Premises shall be increased to include the
Expansion Premises.  Landlord and Tenant hereby acknowledge that such addition
of the Expansion Premises to the Existing Premises shall, effective as of the
Expansion Commencement Date, increase the size of the Premises to approximately
57,361 rentable square feet.  The Existing Premises and the Expansion Premises
may hereinafter collectively be referred to in this Third Amendment as the
"Premises", and effective as of the Expansion Commencement Date the Existing
Premises and the Expansion Premises shall collectively be the Premises. Landlord
shall use commercially reasonable efforts to deliver the Expansion Premises to
Tenant fully decommissioned and Ready for Occupancy on or before May 1, 2020.

3.Term.  

3.1.Expansion Term.  The Term of Tenant's lease of the Expansion Premises (the
"Expansion Term") shall commence on the Expansion Commencement Date and shall
expire coterminously with Tenant's Lease of the Existing Premises on the Lease
Expiration Date (i.e., June 30, 2024), unless sooner terminated as provided in
the Lease, as hereby amended.  For purposes of this Third Amendment, the term
“Expansion Year” shall mean each consecutive twelve (12) month period during the
Expansion Term; provided, however, that the first (1st) Expansion Year shall
commence on the Expansion Commencement Date and end on the last day of the month
in which the first (1st) anniversary of the Expansion Commencement Date occurs
(unless the Expansion Commencement Date is the first (1st) day of a calendar
month, in which event the first Expansion Year shall end on the day immediately
preceding the first anniversary of the Expansion Commencement Date), and the
second and each succeeding Expansion Year shall commence on the first day of the
next calendar month; and further provided that the last Expansion Year shall end
on the Lease Expiration Date.

3.2.Renewal Option.  Tenant's Renewal Option set forth in Section 4.4 of the
Original Lease (as amended by Section 10 of the Second Amendment) shall remain
in effect and apply to the entire Premises.

4.Base Rent.

4.1.Existing Premises.  Notwithstanding anything to the contrary in the Lease as
hereby amended, Tenant shall continue to pay Base Rent for the Existing Premises
in accordance with the terms of the Lease.  

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

- 2 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

4.2.Expansion Premises.  Commencing on the Expansion Commencement Date and
continuing throughout the Expansion Term, Tenant shall pay to Landlord monthly
installments of Base Rent for the Expansion Premises as follows, but otherwise
in accordance with the terms of the Lease:

 

Expansion Year

Annualized Base Rent

Monthly Installment

of Base Rent

Approximate Monthly

Rental Rate per

Rentable Square Foot

1

$261,900.00

$21,825.00

$4.85

2

$269,757.00

$22,479.75

$5.00

3

$277,849.71

$23,154.14

$5.15

4

$286,185.20

$23,848.77

$5.30

5 (through Lease Expiration Date)

$294,770.76

$24,564.23

$5.46

 

Concurrent with Tenant's execution of this Third Amendment, Tenant shall pay to
Landlord the Base Rent payable for the Expansion Premises for the first full
month of the Expansion Term.

5.Tenant's Pro Rata Share of Operating Expenses.  

5.1.Existing Premises.  Tenant shall continue to pay Tenant's Pro Rata Share of
Operating Expenses in connection with the Existing Premises in accordance with
the terms of the Lease.

5.2.Expansion Premises.  Except as specifically set forth in this Section 5.2,
commencing on the Expansion Commencement Date, Tenant shall pay Tenant's Pro
Rata Share of Operating Expenses in connection with the Expansion Premises in
accordance with the terms of the Lease (as amended by the last sentence of
Section 7 of the Second Amendment), provided that with respect to the
calculation of Tenant's Pro Rata Share of Operating Expenses in connection with
the Expansion Premises, the following shall apply:

5.2.1  Tenant's Pro Rata Share shall equal 2.23%; and

5.2.2  the Base Year shall be the calendar year 2020.

6.Expansion Improvements.  Except as specifically set forth herein, Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Expansion Premises, and Tenant shall accept
the Expansion Premises in its presently existing, "as-is" condition.
Notwithstanding the foregoing, Landlord shall construct the improvements in the
Expansion Premises pursuant to the terms of the Tenant Work Letter and shall
deliver the Expansion Premises to Tenant in good condition and in compliance
with applicable laws to the extent necessary to maintain or obtain a certificate
of occupancy (or its legal equivalent) for the Expansion Premises.

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

- 3 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

7.Brokers.  Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Third Amendment other than CBRE, Inc. and JLL (the
"Brokers"), who shall be paid by Landlord pursuant to their separate agreement,
and that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Third Amendment.  Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from and against any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker or agent, other than the Brokers, occurring by,
through, or under the indemnifying party.  The terms of this Section 7 shall
survive the expiration or earlier termination of the term of the Lease, as
hereby amended.

8.Parking.  Effective as of the Expansion Commencement Date and continuing
throughout the Expansion Term, Tenant shall be entitled to rent up to fifteen
(15) unreserved parking passes in connection with Tenant's lease of the
Expansion Premises (the "Expansion Parking Passes").  

9.Signage.  Tenant shall be entitled to Building standard suite entry with
respect to the Expansion Premises on the door or on the wall adjacent to the
Expansion Premises.

10.Security Deposit.  Notwithstanding anything in the Lease to the contrary, the
Security Deposit held by Landlord pursuant to the Lease, as amended hereby,
shall equal $353,252,46.  Landlord and Tenant acknowledge that, in accordance
with the Lease, Tenant has previously delivered the sum of $304,124,00 (the
"Existing Security Deposit") to Landlord as security for the faithful
performance by Tenant of the terms, covenants and conditions of the
Lease.  Concurrently with Tenant's execution of this Third Amendment, Tenant
shall deposit with Landlord an amount equal to $49,128.46 to be held by Landlord
as a part of the Security Deposit. To the extent that the total amount held by
Landlord at any time as security for the Lease, as hereby amended, is less
$353,252,46, Tenant shall pay the difference to Landlord in accordance with the
terms of the Lease.

11.Statutory Disclosure and Related Terms.  For purposes of Section 1938(a) of
the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Expansion Premises have not undergone inspection
by a Certified Access Specialist (CASp).  As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows:  "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises."  In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows:  (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp approved in advance by Landlord; and
(b) pursuant to the Lease, Tenant, at its cost, is responsible for making any
repairs within the Premises to correct

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

- 4 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

violations of construction-related accessibility standards; and, if anything
done by or for Tenant in its use or occupancy of the Premises shall require
repairs to the Building (outside the Premises) to correct violations of
construction-related accessibility standards, then Tenant shall, at Landlord's
option, either perform such repairs at Tenant's sole cost and expense or
reimburse Landlord upon demand, as Additional Rent, for the cost to Landlord of
performing such repairs.  The terms of this Section 11 do not amend or reduce
the obligations of Landlord and Tenant set forth in the Lease regarding
compliance with applicable laws and repair and maintenance of the Premises and
the Project, but apply solely to the obligations of Landlord and Tenant in
connection with Tenant's election to conduct a CASp inspection hereunder.

12.No Further Modification.  Except as set forth in this Third Amendment, all of
the terms and provisions of the Lease shall apply with respect to the Expansion
Premises and shall remain unmodified and in full force and effect.  

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.  

 

"Landlord"

 

HCP LIFE SCIENCE REIT, INC.,

a Maryland corporation

 

 

 

 

 

By:

 

/s/ Scott Bohn

 

 

 

 

 

 

 

Its:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

"Tenant"

 

AIMMUNE THERAPEUTICS, INC.,

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Eric Bjerkholt

 

 

 

 

 

 

 

Its:

 

CFO

 

 

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

- 5 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

OUTLINE OF EXPANSION PREMISES

[gup5qtr2vqz3000001.jpg]

 

 

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

EXHIBIT A

- 1 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TENANT WORK LETTER

1.Defined Terms. As used in this Tenant Work Letter, the following capitalized
terms have the following meanings:

(a)Approved Plans: Plans and specifications prepared by the applicable Architect
for the respective Tenant Improvements and approved by Landlord and Tenant in
accordance with Paragraph 2 of this Tenant Work Letter, subject to further
modification from time to time to the extent provided in and in accordance with
such Paragraph 2.

(b)Architect: DES Architects/Engineers, or any other architect selected by
Landlord in its reasonable discretion, with respect to any Tenant Improvements
which Landlord is to cause to be constructed pursuant to this Tenant Work
Letter.

(c)Tenant Change Request: See definition in Paragraph 2(c)(ii) hereof.

(d)Landlord's Final Working Drawings: See definition in Paragraph 2(a) hereof.

(e)General Contractor:  Hathaway Dinwiddie Construction company, or any other
general contractor reasonably selected by Landlord with respect to Landlord's TI
Work. Tenant shall have no right to direct or control such General Contractor.

(f)Landlord's TI Work: Any Tenant Improvements which Landlord is to construct or
install pursuant to this Tenant Work Letter or by mutual agreement of Landlord
and Tenant from time to time.

(g)Project Manager. Project Management Advisors, Inc., or any other project
manager designated by Landlord in its reasonable  discretion from time to time
to act in a supervisory, oversight, project management or other similar capacity
on behalf of Landlord in connection with the design and/or construction of the
Tenant Improvements.

(h)Punch List Work: Minor corrections of construction or decoration details, and
minor mechanical adjustments, that are required in order to cause any applicable
portion of the Tenant Improvements as constructed to conform to the Approved
Plans in all material respects and that do not materially interfere with
Tenant's use or occupancy of the Building and the Expansion Premises.

(i)Substantial Completion Certificate: See definition in Paragraph 3(a) hereof.

(j)Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord's TI Work (but in each instance, only to the extent
that any of the following has actually and proximately caused substantial
completion of Landlord's TI Work to be delayed):

(i)Any delay resulting from Tenant's failure to furnish, in a timely manner,
information reasonably requested by Landlord or by Landlord's Project Manager in

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

EXHIBIT B

- 1 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

connection with the design or construction of Landlord's TI Work, or from
Tenant's failure to approve in a timely manner any matters requiring approval by
Tenant;

(ii)Any delay resulting from Tenant Change Requests initiated by Tenant,
including any delay resulting from the need to revise any drawings or obtain
further governmental approvals as a result of any such Tenant Change Request; or

(iii)Any delay caused by Tenant (or Tenant's contractors, agents or employees)
materially interfering with the performance of Landlord's TI Work, provided that
Landlord shall have given Tenant prompt notice of such material interference
and, before the first time a Tenant Delay is deemed to have occurred as a result
of such delay, such interference has continued for more than twenty-four (24)
hours after Tenant’s receipt of such notice.

(k)Tenant Improvements: The improvements to or within the Building shown on the
Approved Plans from time to time and to be constructed by Landlord pursuant to
the Lease and this Tenant Work Letter. The term "Tenant Improvements" does not
include the improvements existing in the Building and Expansion Premises at the
date of execution of the Third Amendment.

(l)Unavoidable Delays: Delays due to acts of God, acts of public agencies, labor
disputes, strikes, fires, freight embargoes, inability (despite the exercise of
due diligence) to obtain supplies, materials, fuels or permits, or other causes
or contingencies (excluding financial inability) beyond the reasonable control
of Landlord or Tenant, as applicable.  Landlord shall use commercially
reasonable efforts to provide Tenant with prompt notice of any Unavoidable
Delays.

(m)Capitalized terms not otherwise defined in this Tenant Work Letter shall have
the definitions set forth in the Lease.

2.Plans and Construction. Landlord and Tenant shall comply with the procedures
set forth in this Paragraph 2 in preparing, delivering and approving matters
relating to the Tenant Improvements.

(a)Approved Plans and Working Drawings for Landlord's TI Work. Landlord's
Architect and project manager has prepared, and Landlord and Tenant have
approved, preliminary plans and specifications and a scope of work for the
Expansion Premises. The most recent mutually approved version of such
preliminary plans and specifications and scope of work (collectively, the
"Landlord's Preliminary Plan") is attached hereto as Schedule 1 and incorporated
herein by this reference.  Any items listed on the Landlord's Preliminary Plan
as being "alternates" or "tenant items", or "tenant furnished" or "tenant
installed" shall be provided, if at all, by Tenant at Tenant's sole cost and
expense, and Landlord shall have no obligations with respect thereto. Landlord
shall prepare or cause to be prepared (assuming timely delivery by Tenant of all
information and decisions reasonably required to be furnished or made by Tenant
in order to permit preparation of Landlord's Final Working Drawings, and subject
to Tenant Delays and Unavoidable Delays), final detailed working drawings and
specifications for the Tenant Improvements constituting Landlord's TI Work,
including (as applicable) structural, fire protection, life safety, mechanical
and electrical working drawings and final architectural drawings (collectively,
"Landlord's Final Working Drawings"). Landlord's Final Working Drawings shall be
based on and consistent with the

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

EXHIBIT B

- 2 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

Landlord's Preliminary Plan in all material respects (except as otherwise
mutually approved by the parties in their respective discretion). Landlord shall
deliver copies of Landlord's Final Working Drawings to Tenant for Tenant's
approval and information, and to assist Tenant in preparing plans,
specifications and drawings for Tenant's Work as hereinafter set forth.  Tenant
shall promptly and diligently either approve the proposed Landlord's Final
Working Drawings, or set forth in writing with particularity any changes
necessary to bring the aspects of such proposed plans and specifications or
proposed Landlord's Final Working Drawings into a form which will be reasonably
acceptable to Tenant.  Notwithstanding any other provisions of this paragraph,
in no event shall Tenant have the right to object to any aspect of the
Landlord's Final Working Drawings (including, but not limited to, any
subsequently proposed changes therein from time to time) that is (i) materially
consistent with the Landlord's Preliminary Plan, (ii) necessitated by applicable
law or as a condition of any governmental approvals or consents that are
required to be obtained in connection with Landlord's TI Work, or (iii) that is
required as a result of unanticipated conditions encountered in the course of
construction of Landlord's TI Work, but to the extent Tenant identifies to
Landlord any concerns arising out of any such requirements or conditions
described in this sentence, Landlord and Tenant shall cooperate reasonably,
diligently and in good faith to discuss possible changes in the nature or scope
of the Tenant Improvements that might minimize or avoid the effects of such
requirements or conditions. Failure of Tenant to deliver to Landlord written
notice of disapproval and specification of required changes on or before any
deadline reasonably specified by Landlord (which shall not be less than five (5)
days after delivery thereof to Tenant) in delivering an applicable set of plans,
specifications and/or drawings to Tenant shall constitute and be deemed to be
approval of Landlord's proposed plans and specifications or proposed Landlord's
Final Working Drawings, as applicable.

(b)Construction of Landlord's TI Work. Following completion of Landlord's Final
Working Drawings, Landlord shall apply for and use reasonable efforts to obtain
the necessary permits and approvals to allow construction of all Tenant
Improvements constituting Landlord's TI Work. Upon receipt of such permits and
approvals, Landlord shall, at Landlord's expense (subject to Tenant's
obligations to pay for the cost of any Tenant required changes to the Landlord's
Preliminary Plan or Landlord's Final Working Drawings), construct and complete
the Tenant Improvements constituting Landlord's TI Work substantially in
accordance with the Landlord's Approved Plans, subject to Unavoidable Delays and
Tenant Delays (if any). Such construction shall be performed in a neat, good and
workmanlike manner and shall materially conform to all applicable laws, rules,
regulations, codes, ordinances, requirements, covenants, conditions and
restrictions applicable thereto in force at the time such work is completed.

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

EXHIBIT B

- 3 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

(c)Changes.

(i)If Landlord determines at any time that changes in Landlord's Final Working
Drawings or in any other aspect of the Landlord's Approved Plans relating to any
item of Landlord's TI Work are required as a result of applicable law or
governmental requirements, or are required as a result of unanticipated
conditions encountered in the course of construction, then Landlord shall
promptly (A) advise Tenant of such circumstances and (B) at Landlord's sole cost
and expense, cause revised Landlord's Final Working Drawings to be prepared by
Landlord's Architect and submitted to Tenant, for Tenant's information;
provided, however, to the extent Tenant identifies to Landlord any concerns
arising out of any such requirements or conditions described in this sentence,
Landlord and Tenant shall cooperate reasonably, diligently and in good faith to
discuss possible changes in the nature or scope of the Tenant Improvements that
might minimize or avoid the effects of such requirements or conditions.

(ii)If Tenant at any time desires any changes, alterations or additions to the
Landlord's Final Working Drawings or material changes to the Landlord's
Preliminary Plan with respect to any of Landlord's TI Work, Tenant shall submit
a detailed written request to Landlord specifying such changes, alterations or
additions (a "Tenant Change Request"). Upon receipt of any such request,
Landlord shall promptly notify Tenant of (A) whether the matters proposed in the
Tenant Change Request are approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed by Landlord), (B) Landlord's
estimate of the number of days of delay, if any, which shall be caused in
Landlord's TI Work by such Tenant Change Request if implemented (including,
without limitation, delays due to the need to obtain any revised plans or
drawings and any governmental approvals), and (C) Landlord's estimate of the
increase, if any, which shall occur in the cost of construction of the
Landlord's TI Work affected by such Tenant Change Request if such Tenant Change
Request is implemented (including, but not limited to, any costs of compliance
with laws or governmental regulations that become applicable because of the
implementation of the Tenant Change Request). If Landlord approves the Tenant
Change Request and Tenant notifies Landlord in writing, within three (3)
business days after receipt of such notice from Landlord, of Tenant's approval
of the Tenant Change Request (including the estimated delays and cost increases,
if any, described in Landlord's notice), then Landlord shall cause such Tenant
Change Request to be implemented and Tenant shall be responsible for all actual
costs or cost increases resulting from or attributable to the implementation of
the Tenant Change Request, and any delays resulting therefrom shall be deemed to
be a Tenant Delay. If Tenant fails to notify Landlord in writing of Tenant's
approval of such Tenant Change Request within said three (3) business day
period, then such Tenant Change Request shall be deemed to be withdrawn and
shall be of no further effect.

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

EXHIBIT B

- 4 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

(d)Project Management. Unless and until revoked by Landlord by written notice
delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights, supervisory rights and other rights
or powers of Landlord under this Tenant Work Letter with respect to the design
and construction of the Tenant Improvements, and (ii) requests that Tenant work
with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the Tenant Improvements,
including monitoring Tenant's compliance with its obligations under this Tenant
Work Letter and under the Lease with respect to the design and construction of
the Tenant Improvements. Tenant acknowledges the foregoing delegation and
request, and agrees to cooperate reasonably with Project Manager as Landlord's
representative pursuant to such delegation and request.  Fees and charges of
Project Manager for such services shall be at Landlord's sole expense except to
the extent otherwise expressly provided in this Tenant Work Letter.

3.Completion.

(a)When Landlord receives written certification from Architect that construction
of the Tenant Improvements constituting Landlord's TI Work in the Building has
been completed in accordance with the Landlord's Approved Plans (except for
Punch List Work), Landlord shall prepare and deliver to Tenant a certificate
signed by both Landlord and Architect (the "Substantial Completion Certificate")
(i) certifying that the construction of the Tenant Improvements constituting
Landlord's TI Work in the Building has been substantially completed in a good
and workmanlike manner in accordance with the Landlord's Approved Plans in all
material respects, subject only to completion of Punch List Work, and specifying
the date of that completion, and (ii) certifying that Landlord's TI Work
complies in all material respects with all laws, rules, regulations, codes,
ordinances, requirements, covenants, conditions and restrictions applicable
thereto at the time of such delivery. Upon receipt by Tenant of the Substantial
Completion Certificate and tender of possession of the Expansion Premises by
Landlord to Tenant, and receipt of any certificate of occupancy or its legal
equivalent, or other required sign-offs from any applicable governmental
authority, allowing the legal occupancy of the Expansion Premises, the Tenant
Improvements constituting Landlord's TI Work in the Building will be deemed
delivered to Tenant and "Ready for Occupancy" for all purposes of the Lease
(subject to Landlord's continuing obligations with respect to any Punch List
Work, and to any other express obligations of Landlord under the Lease or this
Tenant Work Letter with respect to such Tenant Improvements).

(b)Promptly following delivery of the Substantial Completion Certificate for
Landlord's TI Work in the Building, Project Manager or other representatives of
Landlord shall conduct one or more "walkthroughs" of the Building with Tenant
and Tenant's representatives, to identify any items of Punch List Work that may
require correction and to prepare a joint punch list reflecting any such items,
following which Landlord shall diligently complete the Punch List Work reflected
in such joint punch list. At any time within thirty (30) days after delivery of
such Substantial Completion Certificate, Tenant shall be entitled to submit one
or more lists to Landlord supplementing such joint punch list by specifying any
additional items of Punch List Work to be performed on the applicable Tenant
Improvements constituting Landlord's TI Work in the Building, and upon receipt
of such list(s), Landlord shall diligently complete such additional Punch List
Work. Promptly after Landlord provides Tenant with the Substantial Completion
Certificate and completes all applicable Punch List Work for the Building,
Landlord shall cause the recordation of a Notice of Completion (as defined in
Section 3093 of the California Civil Code or applicable successor statute) with
respect to Landlord's TI Work in the Building.

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

EXHIBIT B

- 5 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

(c)All construction, product and equipment warranties and guaranties obtained by
Landlord with respect to Landlord's TI Work shall, to the extent reasonably
obtainable, include a provision that such warranties and guaranties shall also
run to the benefit of Tenant, and Landlord shall cooperate with Tenant in a
commercially reasonable manner to assist in enforcing all such warranties and
guaranties for the benefit of Tenant.

(d)Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, if Landlord is delayed in substantially completing any of Landlord's TI
Work as a result of any Tenant Delay, and if the Lease Commencement Date is
being determined under clause (ii) of Section 3.2 of the Lease Summary, then
notwithstanding any other provisions of the Lease to the contrary, the Expansion
Premises shall be deemed to have been Ready for Occupancy on the date the
Expansion Premises would have been Ready for Occupancy absent such Tenant Delay.

4.Payment of Costs.  Except as otherwise expressly provided in this Tenant Work
Letter or in the Lease or by mutual written agreement of Landlord and Tenant,
the cost of construction of the Tenant Improvements shall be paid by Landlord.

5.No Agency. Nothing contained in this Tenant Work Letter shall make or
constitute Tenant as the agent of Landlord.

6.Tenant Access.  Provided that Tenant and its agents do not interfere with
Contractor's work in the Building and the Expansion Premises, Contractor shall
allow Tenant access to the Expansion Premises at least fifteen (15) days prior
to the Substantial Completion of the Landlord's TI Work for the purpose of
Tenant installing equipment or fixtures (including Tenant's data and telephone
equipment) in the Expansion Premises and doing business.  Prior to Tenant's
entry into the Expansion Premises as permitted by the terms of this Section 6,
Tenant shall submit a schedule to Landlord and Contractor, for their approval,
which schedule shall detail the timing and purpose of Tenant's entry.  Tenant
shall be responsible for the costs of any utilities associated with Tenant's
access to the Expansion Premises prior to the Expansion Commencement
Date.  Tenant shall hold Landlord harmless from and indemnify, protect and
defend Landlord against any loss or damage to the Building or Expansion Premises
and against injury to any persons caused by Tenant's actions pursuant to this
Section 6.

7.Miscellaneous. All references in this Tenant Work Letter to a number of days
shall be construed to refer to calendar days, unless otherwise specified herein.
In all instances where Landlord's or Tenant's approval is required, if no
written notice of disapproval is given within the applicable time period, at the
end of that period Landlord or Tenant shall be deemed to have given approval
(unless the provision requiring Landlord's or Tenant's approval expressly states
that non-response is deemed to be a disapproval or withdrawal of the pending
action or request, in which event such express statement shall be controlling
over the general statement set forth in this sentence) and the next succeeding
time period shall commence. If any item requiring approval is disapproved by
Landlord or Tenant (as applicable) in a timely manner, the procedure for
preparation of that item and approval shall be repeated.

 

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

EXHIBIT B

- 6 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

LANDLORD'S PRELIMINARY PLAN

 

[gup5qtr2vqz3000002.jpg]

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

SCHEDULE 1

- 1 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

[gup5qtr2vqz3000003.jpg]

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

SCHEDULE 1

- 2 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

[gup5qtr2vqz3000004.jpg]

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

SCHEDULE 1

- 3 -

[Third Amendment]

[Aimmune Therapeutics]

 

--------------------------------------------------------------------------------

 

[gup5qtr2vqz3000005.jpg]

 

808590.03/WLA

378535-00005/1-29-20/gjn/gjn

SCHEDULE 1

- 4 -

[Third Amendment]

[Aimmune Therapeutics]

 